internal_revenue_service department of the treasury number info release date index no cid washington dc person to contact telephone number refer reply to cc tege eoeg et1- genin-104937- date date dear this is in response to your letter dated date in which you requested a technical ruling or determination on whether you can hire an individual part time as an employee and as an independent_contractor under section dollar_figure of revproc_2002_1 2002_1_irb_1 copy enclosed and is an updated version of publication most taxpayers must send a request for the determination of worker employment status to the appropriate service office listed on form ss-8 and not directly to the national_office we have enclosed a form ss-8 in case you would like to file a request for such a determination as a general matter apart from this procedure for issuing a formal opinion as described in revproc_2002_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers however we are furnishing general information which we hope will be helpful to you this general information_letter is advisory only and has no binding effect on the service sec_3121 of the internal_revenue_code provides that the term employee means any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of employee the question of whether an individual is an independent_contractor or an employee is one of fact to be determined upon consideration of the facts and application of the law and regulations in each particular case guides for determining that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating to the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and federal_income_tax withholding on wages at source respectively in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so the relationship of the worker and the business must be examined relevant facts generally fall into three categories behavioral controls financial controls and relationship of the parties we have enclosed publication 15-a employer’s supplemental tax guide for more information on how to determine whether an individual providing services is an employee or independent_contractor we also genin-107558-02 point out that a firm can face unexpected tax consequences if it misclassifies an employee as an independent_contractor i hope this information is helpful please call at not a toll- free number if you have any questions sincerely will e mcleod assistant branch chief employment_tax branch office of the associate chief_counsel tax exempt and government entities enclosures
